ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims require wherein a total number of bits for a CIF for the first DCI format is based on whether the first DCI format is for scheduling an uplink transmission or for scheduling a downlink transmission.
The below identifies the closest prior art and how the art is different from the claimed invention:
Chung - US20120044921 and Moon - US20130070690 teaches a CIF may be preferably defined as a bit size capable of appropriately representing the number of DL component carriers (CC) or UL CC. That is, the CIF size depends upon how many component carriers there are in the link direction; the size the CIF field is adjusted accordingly to accommodate the maximum number of CCs which is different from setting the total bits based on whether the CIF is for DL or UL.
KIM - US20200374910 teaches using allocating different bits of a CIF for other uses depending on whether the DCI is for UL or DL but teaches that the total number of CIF bits is still static which is different than a total number of bits being dependent upon whether the DCI format is for DL or UL.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	(Previously Amended) A method for wireless communications by a user equipment (UE), comprising:
	receiving radio resource control (RRC) signaling, from a base station (BS), configuring the UE with 
a 0, 1, 2, or 3 bit carrier indicator field (CIF) and 
a 0, 1, or 2 bit rate-matching indicator field 
for at least a first downlink control information (DCI) format, from a set of DCI formats including 0, 1, 2, and 3 bits CIFs and 0, 1, and 2 bit rate-matching indicator fields, 
	wherein a total number of bits for a CIF for the first DCI format is based on whether the first DCI format is for scheduling an uplink transmission or for scheduling a downlink transmission;
	monitoring a DCI of the first DCI format from the BS, 
	wherein the DCI schedules the uplink or downlink transmission; and
	communicating with the BS based on the DCI. 

 2.	(Previously Amended) The method of claim 1, 
	wherein the DCI of the first DCI format schedules an ultra-reliable low-latency communications (URLLC) transmission. 

 3.	(Previously Amended) The method of claim 2, 
	wherein the set of DCI formats includes a second DCI format for scheduling enhanced mobile broadband (eMBB) communications, and 
	wherein the first DCI format scheduling the URLLC transmission includes fewer bits than the second DCI format for scheduling eMBB communications. 

 4.	(Previously Amended) The method of claim 3, 


5.	(Previously Amended) The method of claim 1, 
	wherein the first DCI format includes the 2 bit CIF, the 2 bit rate-matching indicator field, or both. 

6.	(Previously Amended) The method of claim 1, 
	wherein the CIF comprises an indication of an index of a component carrier (CC) on which the uplink or downlink transmission is scheduled. 

7.	(Canceled) 

 8.	(Previously Amended) The method of claim 1, 
	wherein the RRC signaling from the BS configures the UE with 
a first CIF table for the first DCI format and 
a second CIF table for a second DCI format, the second CIF table being different from the first CIF table. 

9.	(Previously Amended) The method of claim 8, wherein: 
the first CIF table for the first DCI format configures a first CIF index of a scheduled cell, and 
the second CIF table for the second DCI format configures a second CIF index of the scheduled cell. 

10.	(Previously Amended) The method of claim 1, further comprising 
transmitting in a cell on a physical uplink shared channel (PUSCH) with repetitions only within the cell in response to the CIF not being included in the DCI.

11.	(Previously Amended) The method of claim 10, further comprising 


12.	(Previously Amended) The method of claim 1, 
	wherein the DCI includes multiple CIFs, each CIF indicating a different cell for a repetition of the scheduled uplink or downlink transmission. 

13.	(Currently Amended) The method of claim 1, wherein: 
	the schedule transmission is the downlink transmission,
the DCI is received in a physical downlink control channel (PDCCH);
	the scheduled 
	the 1-bit or 2-bit rate-matching indicator field comprises an indication of whether the scheduled PDSCH was rate-matched around the PDCCH; and
	performing de-rate-matching for the PDSCH based on the indication. 

 14.	(Original) The method of claim 13, 
	wherein the rate-matching indicator field further comprises an indication of how the rate-matching was performed. 

 15.	(Original) The method of claim 13, 
	wherein different rate-matching patterns are indicated or configured for different PDSCH repetitions. 

16.	(Previously Amended) The method of claim 15, 
	wherein the RRC signaling from the BS configures the UE for the different rate-matching for the different PDSCH repetitions, 
	wherein the de-rate-matching is performed further based on the RRC signaling. 

 17.	(Original) The method of claim 15, 


 18.	(Previously Amended) The method of claim 13, 
	wherein the RRC signaling configures 
a first rate-matching table for PDSCH without repetition and 
a second rate-matching table, different than the first rate-matching table, for PDSCH with repetitions. 

19.	(Previously Amended) An apparatus for wireless communications, comprising:
	at least one processor coupled with a memory, the memory comprising code executable by the at least one processor to cause the apparatus to:
	receive radio resource control (RRC) signaling, from a base station (BS), configuring the apparatus with 
a 0, 1, 2, or 3 bit carrier indicator field (CIF) and 
a 0, 1, or 2 bit rate-matching indicator filed 
for at least a first downlink control information (DCI) format, from a set of DCI formats including 
0, 1, 2, and 3 bits CIFs and 
0, 1, and 2 bit rate-matching indicator fields, 
	wherein a total number of bits for a CIF for the first DCI format is based on whether the first DCI format is for scheduling an uplink transmission or for scheduling a downlink transmission;
	monitor a DCI of the first DCI format from the BS, 
	wherein the DCI schedules the uplink or downlink transmission; and 
communicate with the BS based on the DCI. 

 20.	(Previously Amended) The apparatus of claim 19, 


 21.	(Previously Amended) The apparatus of claim 20, 
	wherein the set of DCI formats includes a second DCI format for scheduling enhanced mobile broadband (eMBB) communications, and 
	wherein the first DCI format scheduling the URLLC transmission includes fewer bits than the second DCI format for scheduling eMBB communications. 

 22.	(Original) The apparatus of claim 21, 
	wherein the second DCI format includes the CIF, the rate-matching indicator field, or both. 

23.	(Previously Amended) The apparatus of claim 19, 
	wherein the first DCI format includes the 2 bit CIF, the 2 bit rate-matching indicator field, or both. 

24.	(Previously Amended) The apparatus of claim 19, 
	wherein the CIF comprises an indication of an index of a component carrier (CC) on which the uplink or downlink transmission is scheduled. 

25.	(Canceled) 

 26.	(Previously Amended) The apparatus of claim 21, 
wherein the RRC signaling from the BS configures the UE with a first CIF table for the first DCI format and a second CIF table for the second DCI format, the second CIF table being different from the first CIF table. 

27.	(Previously Amended) The apparatus of claim 19, the memory comprising code executable by the at least one processor to cause the apparatus to 


28.	(Previously Amended) The apparatus of claim 27, the memory comprising code executable by the at least one processor to cause the apparatus to 
transmit the PUSCH with repetitions in different cells in response to the CIF being included in the DCI.

29.	(Currently Amended) An apparatus for wireless communication, comprising:
means for receiving radio resource control (RRC) signaling, from a base station (BS), configuring the apparatus with 
a 0, 1, 2, or 3 bit carrier indicator field (CIF) and 
a 0, 1, or 2 bit rate-matching indicator field, 
for at least a first downlink control information (DCI) format, from a set of DCI formats including 
0, 1, 2, and 3 bits CIFs and 
0, 1, and 2 bit rate-matching indicator fields,
wherein a total number of bits for a CIF for the first DCI format is based on whether the first DCI format is for scheduling an uplink transmission or scheduling a downlink transmission;
	means for monitoring a DCI of the first DCI format from the BS, 
wherein the DCI schedules the uplink or downlink transmission and
	means for communicating with the BS based on the DCI. 

30.	(Previously Amended) A non-transitory computer readable medium storing computer executable code thereon for wireless communication, comprising:
	code for receiving radio resource control (RRC) signaling, from a base station (BS), configuring a user equipment (UE) with 
a 0, 1, 2, or 3 bit carrier indicator field (CIF) and 
a 0, 1, or 2 bit rate-matching indicator field, 

0, 1, 2, and 3 bits CIFs and 
0, 1, and 2 bit rate-matching indicator fields;
wherein a total number of bits for a CIF for the first DCI format is based on whether the first DCI format is for scheduling an uplink transmission or scheduling a downlink transmission;
	code for monitoring a DCI of the first DCI format from the BS, 
wherein the DCI schedules the uplink or downlink transmission; and
code for communicating with the BS based on the DCI.

Relevant Cited References
US20200374910
US20120044921
US20130070690
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ANDRE TACDIRAN/Examiner, Art Unit 2415